Citation Nr: 1035310	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, major 
depressive disorder, and a general anxiety disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1968 to May 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  
Jurisdiction over the Veteran's claim was subsequently 
transferred to the VA RO in Boise, Idaho.

The RO most recently denied the Veteran's claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD) in a 
March 2005 rating decision.  The Veteran was notified of that 
determination but failed to appeal the decision to the Board.  
However, effective July 13, 2010, VA amended provisions of 38 
C.F.R. § 3.304(f), pertaining to direct service connection for 
PTSD.  75 Fed. Reg. 39843 (July 13, 2010).  Under the new 
regulation, a Veteran's lay testimony alone, indicating that his 
claimed in-service stressor is related to his fear of hostile 
military or terrorist activity and is consistent with the places, 
types, and circumstances of his service, may establish the 
occurrence of the claimed in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) 
(2010)).

Under appropriate circumstances, an intervening change in 
applicable law may entitle a claimant to receive consideration of 
a claim de novo, or as a "new" claim, even though the claim is 
based on essentially the same facts as those in a previously 
adjudicated claim.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. 
Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), 
aff'g 4 Vet. App. 283, 288-89 (1993).  Promulgation of the VA 
regulation regarding service connection for PTSD following the 
prior RO decision provides a "new basis of entitlement or 
benefit" to which de novo adjudication is not precluded.  Id.  
The Veteran's claim of entitlement to service connection for PTSD 
is encompassed by this new basis of entitlement.  Thus, the Board 
will consider the Veteran's claim as a new claim, rather than as 
an attempt to reopen a previously denied claim. 

Furthermore, the Board notes that the Veteran's claim on appeal 
was previously characterized as a claim of service connection for 
PTSD.  However, while on appeal, the United States Court of 
Appeals for Veterans Claims (Court) addressed a case involving 
the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  The Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that VA obtains in support of the claim.  
A review of the claims file shows that the Veteran has been 
variously diagnosed as having PTSD, major depressive disorder, 
and a general anxiety disorder.  The Board therefore finds that 
the Veteran's claim is not limited solely to PTSD.  Instead, the 
claim is properly characterized broadly as a claim of service 
connection for an acquired psychiatric disorder, to include PTSD, 
major depressive disorder, and a general anxiety disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.

VA must provide a compensation and pension examination to a 
veteran when the information and evidence of record (1) contains 
competent lay or medical evidence of a current diagnosed 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during the applicable presumptive period if the 
Veteran has the required service to trigger the presumption; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The record contains 
evidence that the Veteran has been diagnosed with PTSD, major 
depressive disorder, and a general anxiety disorder, and the RO 
had previously found credible supporting evidence that one in-
service stressor had occurred.  However, a February 1995 
treatment record, which the Veteran resubmitted with his August 
2010 informal brief, stated that the Veteran "had a constant 
fear of being attacked . . . while in Vietnam."  Therefore, 
since the pertinent regulations were amended, as described in the 
introduction, VA will also concede the Veteran's "fear of 
hostile military activity" as an in-service stressor.  In light 
of this new stressor and the Court's decision in Clemons, the 
Veteran should be afforded a compensation and pension examination 
to determine the etiology of his acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an appropriate 
examination to determine the nature and 
etiology or onset of his acquired psychiatric 
disorder.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.  
All necessary tests should be conducted, and 
the examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state any 
acquired psychiatric disorders the Veteran is 
diagnosed with and whether any diagnosed 
acquired psychiatric disorder is at least as 
likely as not (i.e., probability of 50 
percent) etiologically related to the 
Veteran's active military service.  If the 
Veteran's diagnosis is PTSD, the examiner 
should specifically state whether the 
Veteran's disorder is at least as likely as 
not related to his confirmed stressors, 
namely the suicide death of a private on 
Christmas Eve at Bong Son and his fear of 
hostile military activity.   If the examiner 
is unable to give such an opinion without 
resorting to mere speculation, the examiner 
should state so and give the reasons why he 
or she cannot give such an opinion.   
  
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


